Title: IV. John Adams to Charles Adams, 13 February 1794
From: Adams, John
To: Adams, Charles


            
              My dear Charles
              Philadelphia February 13. 1794.
            
            By the first Article of the Treaty of Commerce between the United States and France it is Stipulated that
            There Shall be a firm, inviolable, and universal Peace, and a true and Sincere Friendship between the most Christian King, his Heirs and Successors, and the United States of America; and the Subjects of the most Christian King and of the Said States; and between the Countries, Islands, Cities and Towns, Situate under the Jurisdiction of the most Christian King, and of the Said United States, and the People and Inhabitants of every degree, without Exception of Persons or Places;—
            By the first Article of the Treaty between the United States and the States General of the United Netherlands it is stipulated
            That there Shall be a firm, inviolable and universal Peace, and Sincere Friendship, between their High Mightinesses, and the United States of America, and between the Subjects and Inhabitants of the Said Parties and between the Countries, Islands, Cities and Places, Situated under the Jurisdiction of the Said United Netherlands, and the Said United States of America, their Subjects and Inhabitants, of every degree, without Exception of Persons or Places.
            By the Seventh Article of the Treaty of Peace between the United States and Great Britain it is stipulated
            That there Shall be a firm and perpetual Peace between his Britannic Majesty, and the United States, and between the Subjects of the one and the Citizens of the other.
            By the first Article of the Treaty between the United States and the King of Prussia, it is stipulated that
            There Shall be a firm, inviolable, and universal Peace, and Sincere Friendship between his Majesty the King of Prussia, his Heirs, Successors and Subjects, on the one Part, and the United States of America, and their Citizens on the other, without Exception of Persons or Places.
            By the first Article of the Treaty between the United States and the King of Sweeden it is Stipulated that
            There shall be a firm, inviolable and Universal Peace, and a true and Sincere Friendship, between the King of Sweeden, his Heirs and succcessors and the United States of America, and the Subjects

of his Majesty and those of the Said States, and between the Countries, Islands, Cities and Towns Situated under the Jurisdiction of the King and of the Said United States, without any Exception of Persons or Places.
            I have laid these Articles all together, although three of them only I mean those in the Treaties of Holland, England and Prussia, are necessary to determine the Questions which have lately been made in this Country. It has been pretended by Some that the Citizens of the United States, have a Right to expatriate themselves, to inlist in the service of France, to accept Commissions under the Government of France, to fit out Privateers, to cruise against the Enemies of France, to burn kill and destroy those Enemies, to make Prize of their ships and Cargoes, and even to go upon Expeditions against the Countries of the Ennemies of France, to plunder their Property, destroy their Lives and make Conquests of their Territories.
            Let me premise here that the Articles before cited appear to me to be all of equal Import, and to express no more than the Law of Nations implies without any Treaty at all. The Law of Nations is only the Law of Nature applied to the Conduct of Nations. The Law of Nature Says to Individuals Thou shalt do no Injury to thy Fellow: Thou Shall do to him as thou wouldst be done by. Nations being moral Persons, The Law of Nations Says to each of them, thou Shall do no Injury to thy Neighbour— Thou Shalt do to him as thou wouldst be done by. The United States therefore, by the Law of Nations, are bound to do no Injury to Spain or Sardinia or Russia with whom they have no Treaties, and to do to each of those Powers as they would be done by, as much as they are bound to such peaceable, inoffensive and friendly Conduct by their Treaties with Holland or Prussia or England.
            But by these Treaties, the Publick Faith of the U.S. is pledged, that their Citizens shall all and every one, be peaceable and friendly to all and every the Subjects of Britain Prussia and Holland.— When an American accepts a Commission from Genet or his Republick, to go and cruise against all their Ennemies, that is Prussians Dutch & English as well as all others to burn sink destroy or take their ships, to kill their Bodies, is not this Acceptance a Contract on his Part, a pledging his Honour and his Faith to commit such Hostilities to the Utmost of his Power? Is not this a Violation of the Treaties? and as The Treaties by the Constitution are made the Law of the Land, is not such Conduct a Transgression of the Law.? Is War Peace? or is Hostility Friendship? That is the Question.
            
            The Jury who acquitted Hendfield and a later Jury in Georgia who acquitted a Dr Putnam and others, could not have given such Verdicts if these Things had been laid before them as they ought. But I am astonished to see as I do every day so much Ignorance prevail of the Law of Nature and Nations. A Pupil never went out of the office of Mr Gridley or your Father, without more accurate Ideas of these subjects, than I see now a Days, in Judges, Attorneys General and Senators. Charles, if you do not make yourself more familiar with these Laws, I will never forgive you.—
            That our States have adopted several thoughtless Articles in their Declarations of Rights, about quitting the Country may be true. but none of them can have asserted such a Right of Expatriates as shall be construed to render all our Treaties nugatory, and authorize our People individually to go to War when they please and with whom they please. I wish you would examine all the State Constitutions and send me the Articles relative to Expatriation.
            How is your Finger?
            yours
            
              John Adams
            
          